Citation Nr: 1746187	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  12-20 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral lower extremity disorder, to include as secondary to service-connected residuals of fracture of the left ankle.

2.  Entitlement to an evaluation in excess of 20 percent for service-connected residuals of fracture of the left ankle (left ankle disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to July 1970 and from October 1974 to December 1978.  This case comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This case was previously before the Board in December 2015.

In July 2015, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM).  LCM contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The claim of entitlement to service connection for a bilateral lower extremity disorder, to include as secondary to service-connected residuals of fracture of the left ankle, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's left ankle disability has been manifested by complaints of pain with left foot dorsiflexion limited to 0 degrees and left foot plantar flexion limited to 30 degrees; left ankle ankylosis or immobility and impairment of the tibia or fibula has not been demonstrated.
CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for service-connected residuals of a fracture of the left ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by a RO letter dated in February 2012.  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file, as are VA and private medical records.  The Board finds that the rating examinations obtained in this case are adequate, as they considered the pertinent evidence of record, included an examination of the Veteran, elicited subjective complaints from the Veteran, contained supporting explanations where appropriate, and addressed all required regulations.  See 38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The December 2015 Board remand directed that outstanding VA records be obtained and a VA ankle examination be undertaken.  Additional VA records have been obtained, and in November 2016 a VA ankle examination was completed.  Accordingly, there has been compliance with the prior remand.

A VLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the VLJ noted the issues on appeal and elicited testimony regarding the Veteran's ankle symptoms.  The ankle issue was explained in terms of the scope of the claim for benefits.  A deficiency was found in the evidence, and the claim was remanded and a VA ankle examination was obtained to correct such deficiency.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  Based on the foregoing, the Board finds that, consistent with Bryant, it may proceed to adjudicate the claim based on the current record.

VA's duties to notify and assist are met, and the Board will address the merits of the claims.

II.  Applicable Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).

By rating action in November 1980, service connection for residuals of a left ankle fracture was established, and a noncompensable evaluation was assigned.  In September 2006 the RO assigned a 20 percent rating for the Veteran's left ankle disability, under Diagnostic Code 5271.  As that Diagnostic Code does not afford a rating in excess of 20 percent, the Board must consider whether an alternate Diagnostic Code may allow for an increase.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Diagnostic Code 5270 affords a 30 percent evaluation for ankylosis of the ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  The evidence of record does not contain any diagnoses of ankylosis during the period in question.  At the November 2016 VA examination range of motion revealed left ankle dorsiflexion of 0 to 0 degrees and plantar flexion of 0 to 40 degrees, and at the February 2012 VA ankle examination the Veteran had left ankle dorsiflexion of 5 degrees and plantar flexion to 30 degrees.  Thus, although some limitation of plantar flexion and dorsiflexion has been shown, left ankle ankylosis or immobility of the left ankle has not been demonstrated (or even asserted), and a higher rating under Diagnostic Code 5270 is not warranted.  Further, since the Veteran is in receipt of a 20 percent evaluation for the left ankle, the maximum that may be assigned for limitation of motion, even though pain was demonstrated on the VA examinations, there is no basis on which a higher rating may be assigned.  Johnston v. Brown, 10 Vet. App. 80 (1997).

Furthermore, the evidence of record does not indicate any impairment of the tibia or fibula, and the remaining codes do not provide for evaluations in excess of 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5272, 5273, 5274 (2016).

In adjudicating a claim the Board must assess the competence and credibility of the veteran.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to give evidence about what he observes or experiences concerning his left ankle pain.  At the July 2015 Board hearing the Veteran indicated that two or three times a week he would wake up with his ankles hurting.  The Veteran would use a cane 90 percent of the time.  The Veteran's credible complaints of left ankle pain and left ankle flare-ups have been reviewed.  However, the Veteran is not competent to identify a specific level of disability according to the appropriate diagnostic code.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's left ankle disability is evaluated.  Therefore, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. Ap. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating in excess of 20 percent for residuals of a fracture of the left ankle is denied.


REMAND

In response to the Board's December 2015 remand request, in November 2016 the Veteran underwent a VA examination that was to address, in pertinent part, the question of whether the Veteran's disabilities of the knees or hips were caused or aggravated by service-connected left ankle disability.  The Board notes that although the November 2016 VA examiner gave an opinion as requested, the opinion did not contain any specific discussion concerning the Veteran's case and contained no references to any of the Veteran's medical records as a foundation for the opinion.  Based on the foregoing, the Board finds that remand is required to obtain a medical examination supported by adequate rationale.  See Barr v. Nicholson, 21 Vet App 303 (2007) (holding that when VA undertakes to provide the Veteran with an examination, it must ensure the examination is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after November 7, 2016.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with a new comprehensive examination to determine the etiology of his knee and hip disorders.  The claims folder, including a copy of this Remand, must be made available to the examiner.  An explanation for all opinions expressed must be provided.  

Following examination of the Veteran and a review of the record, the examiner must identify all current bilateral knee and hip disorders.

For each knee and hip diagnosis identified during the appeal period, the examiner must answer the following questions:

a) is it as likely as not (a 50 percent probability or more) that each disorder had onset in, or is otherwise related to, active service.

b) is it as likely as not (a 50 percent probability or more) that each disorder is caused by his service-connected left ankle disorder.

c) is it as likely as not (a 50 percent probability or more) that each disorder is permanently aggravated (worsened) by his service-connected left ankle disorder.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


